 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    PAT ATKINSON,

 8                                   Plaintiff,             CASE NO. C20-0095-MJP

 9           v.
                                                            ORDER GRANTING APPLICATION TO
10    GENEVA LANGWORTHY,                                    PROCEED IN FORMA PAUPERIS BUT
                                                            RECOMMENDING REVIEW
11                                   Defendant.

12

13          Because defendant does not appear to have funds available to afford the $400.00 filing fee,

14   she financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

15   Therefore, defendant’s IFP application (Dkt. 1) is GRANTED. However, because this matter does

16   not appear to be properly removed to federal court, the undersigned recommends review. The

17   Clerk is directed to send a copy of this Order to the parties and to the assigned District Judge.

18          DATED this 22nd day of January, 2020.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23


     ORDER RE: IFP APPLICATION
     PAGE - 1
